Citation Nr: 1701307	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for a traumatic brain injury (TBI).

6.  Entitlement to an initial compensable evaluation for lateral epicondylitis of the right elbow disability prior to May 15, 2015, and in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable evaluation for a left knee patellofemoral pain syndrome.

8.  Entitlement to an initial evaluation in excess of 10 percent for right foot pes planus and plantar fasciitis with heel spurs prior to May 15, 2015.

9.  Entitlement to an initial evaluation in excess of 10 percent for left foot pes planus and plantar fasciitis with heel spurs prior to May 15, 2015.

10.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis on or after May 15, 2015.

11.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder dislocation with residual hill-sacks lesion.

12.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle sprain with talus osteochondral lesion status post surgery.

13.  Entitlement to an initial compensable evaluation for status post right clavicular fracture to May 15, 2015, and in excess of 10 percent thereafter.

14.  Entitlement to an initial compensable evaluation for right great toe hallux valgus prior to May 15, 2015, and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 1992 and from April 2005 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, January 2011, and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board remanded the case for further development in February 2015.  The case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file contains additional evidence that was obtained by VA after the last supplemental statement of the case, including records from the Social Security Administration (SSA).  In October 2016, the Board sent a letter to the Veteran informing that he had the right to have the AOJ consider the evidence.  He was also provided the opportunity to submit a waiver of that right.  It was further noted that, if he did not respond within 45 days, it would be assumed that he did not wish have the Board decide his appeal and that case would be remanded to the AOJ for review.  To date, the Veteran has not submitted a waiver of the AOJ's initial consideration of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

The case should be reviewed by the AOJ on the basis of additional evidence received since the claims were last readjudicated. 

If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




